10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KELLEY AMADET,

Plaintiff,

DUKE, et al.,

Defendants.

17-CV-05967 (NGG)

225 Cadman Plaza East
Brooklyn, New York

January 25, 2018

TRANSCRIPT OF CIVIL CAUSE FOR INITIAL CONFERENCE
BEFORE THE HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE

APPEARANCES :

For the Plaintiffs: JOSHUA PICKER, ESQ.
NETL ROMAN, ESQ.
Covington & Burling, LLP
620 Eighth Avenue
New York, New York 10018

CECILLIA WANG, ESQ.

HUGH HANDEYSIDE, ESQ.

ACLU Immigrant’s Rights Project
Senior Staff Counsel

125 Broad Street

18th Floor

New York, New York 10004

For the Defendants: DARA OLDS, ESQ.
United States Attorney’s Office
Eastern District of New York
271 Cadman Plaza Hast
Brooklyn, New York 11201

Court Transcriber: RUTH ANN HAGER, C.E.T.**D-641
TypeWrite Word Processing Service
211 North Milton Road
Saratoga Springs, New York 12866

Proceedings recorded by electronic sound recording, transcript

produced by transcription service.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

they’re seeking damages or they’re seeking anything like that
or where they’re even are pleading that this has happened to
them on multiple occasions. They’re frequent flyers and they
allege that this happened to them one time a year ago, so it’s
not --

THE COURT: But doesn’t that mean that the scope of
discovery is fairly narrow at least with regard to the
incident --

MS. OLDS: Actually, no.

THE COURT: -- not as to the policy but -- why?

MS. OLDS: Because -- wall, with respect to the --

THE COURT: Or non-policy, um-hum.

MS. OLDS: Exactly. I mean, I anticipate that
they’re going to ask a lot of questions about the workings of
CPP and its officers and we’re trying to establish that there
is such a policy.

THE COURT: All right.

MS. OLDS: And so that’s why I think discovery is
going to be broad, why I think that there’ll be -- that it
will be burdensome.

THE COURT: I’m not -- why is it burdensome? It’s a
specific event related to the plaintiff and then maybe the
policy -- non-policy question could be broad, but why is that
burdensome? I mean, if -- that’s a case that seems fairly

focused. Not unlike the ones you handled when you’re working

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11
on the merits.

THE COURT: All right.

MS. OLDS: I think those two things weigh in our
favor as far as discovery being stayed until the motion is
free to decide it.

THE COURT: All right. So I’m not going to stay
discovery. I don’t see it as being burdensome to the
Government. If it turns out once you’ve had a substantive
discussion about what’s needed maybe you can have a schedule
that stages this so that you speak about -- you deal with the
questions related to the incident and work your way into this
question of whether there is a policy, wasn’t a policy,
whatever it is.

But it doesn’t seem like a particularly difficult
case. And I agree with the plaintiff’s counsel that memories
fade and that seems like a good reason to move ahead, at least
on the particular factual questions with regard to this -- the
plaintiffs’ experiences.

If it becomes too difficult, then you can raise that
issue again. You can raise this with the district judge when
he considers the pre-motion conference letters and, you know,
what -- if -- what the briefing schedules should be and what
the issue are, but it seems to me this should go ahead.

So what about the point that I asked plaintiffs’

counsel about, which is they propose a schedule that’s tied

 

 

 
